Exhibit 10.12

MEIRAGTX HOLDINGS PLC

2018 INCENTIVE AWARD PLAN

SUB-PLAN FOR UK EMPLOYEES

 

1.

Purpose

Pursuant to the powers granted by the Administrator in Section 10.5 of the
MeiraGTx Holdings plc 2018 Incentive Award Plan (as it may be amended or
restated from time to time, the “Plan”), the Administrator has adopted this
Sub-Plan (the “Sub-Plan”). The purpose of the Sub-Plan is to promote the success
and enhance the value of MeiraGTx Holdings plc (the “Company”), by linking the
individual interests of Employees, to those of Company shareholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company shareholders. The Sub-Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Employees upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent. Only Employees may receive Awards under the Sub-Plan.

 

2.

Definitions, Construction and Eligibility

(a) Capitalized terms used in the Sub-Plan which are not defined herein shall
have the meaning given in the Plan, and where the context requires any
references to the “Plan” in those definitions shall be a reference to the
Sub-Plan. The singular pronoun shall include the plural where the context so
indicates.

(b) In the event of a conflict between the terms of the Sub-Plan and the Plan
with respect to Awards granted to Employees based in the United Kingdom under
the Sub-Plan, the terms of the Sub-Plan will control.

 

2.1

Definitions

Wherever the following terms are: (i) used in the Sub-Plan; or (ii) used in the
Plan but apply to Awards made under the Sub-Plan, they shall have the meanings
specified below, unless the context clearly indicates otherwise:

(c) “Award” means, individually, or collectively, a grant under the Sub-Plan of
an Option, a Share Appreciation Right, a Restricted Share award, a Restricted
Share Unit award or an Other Share or Cash Based Award;

(d) “Service Provider” shall mean any person who is an Employee.

 

2.2

Eligibility

The Sub-Plan forms the rules of the employee share scheme applicable to Awards
made under the Sub-Plan to Employees of the Company and any Subsidiaries based
in the United Kingdom or in any other jurisdiction at the discretion of the
Administrator. Other Service Providers who are not Employees (such as
Consultants and non-employee Directors) are not eligible to receive Awards and
become Participants under this Sub-Plan. References to the phrase “Service
Provider” shall be interpreted as referring only to Employees when that phrase
in the Plan is used in the context of the Sub-Plan and Awards granted to
Employees under this Sub-Plan.



--------------------------------------------------------------------------------

3.

Administration and Delegation

The provisions of Article 3 of the Plan shall apply to this Sub-Plan as if
references to the Plan are references to the Sub-Plan.

 

4.

Shares Available for Awards

(a) The provisions of Article 4 of the Plan shall apply to this Sub-Plan as if
references to the Plan are references to the Sub-Plan.

(b) The aggregate number of Shares which may be issued or transferred pursuant
to Awards under the Sub-Plan, when taken together with the number of Shares
which may be issued or transferred pursuant to Awards under the Plan or any
other sub-plan, shall not exceed the limits specified by Article 4 of the Plan,
as amended from time to time.

 

5.

Options and Share Appreciation Rights

(a) Except as set out below, the provisions of Article 5 of the Plan shall apply
to this Sub-Plan as if references to the Plan are references to the Sub-Plan.

(b) Unless otherwise determined appropriate by the Administrator, any Option
granted under this Sub-Plan shall be a Non-Qualified Stock Option.

 

6.

Restricted Shares; Restricted Share Units

The provisions of Article 6 of the Plan shall apply to this Sub-Plan as if
references to the Plan are references to the Sub-Plan. On request by the
Company, Participants tax resident in the United Kingdom will be required to
make an election under Section 431 of Chapter 2 Income Tax (Earnings and
Pensions) Act 2003 (“ITEPA”) pursuant to which, for the relevant tax purposes,
the market value of the Shares acquired will be calculated as if the Shares were
not restricted. Participants tax resident in other jurisdictions may be required
to make equivalent elections appropriate to their jurisdictions.

 

7.

Other Share or Cash Based Awards

The provisions of Article 7 of the Plan shall apply to this Sub-Plan as if
references to the Plan are references to the Sub-Plan.

 

8.

Adjustments For Changes In Ordinary Shares And Certain Other Events

The provisions of Article 8 of the Plan shall apply to this Sub-Plan as if
references to the Plan are references to the Sub-Plan.

 

2



--------------------------------------------------------------------------------

9.

General Provisions Applicable To Awards

(a) Except as set out below, the provisions of Article 9 of the Plan shall apply
to this Sub-Plan as if references to the Plan are references to the Sub-Plan.

(b) Section 9.5 of the Plan shall be amended so that the terms “taxes required
by law to be withheld” and any similar phrases relating to tax obligations or
tax liability when used in Section 9.5 shall include income tax, employee’s
National Insurance contributions and (at the discretion of the Company)
employer’s National Insurance contributions or other similar taxes arising in
any jurisdiction (any a “Tax Liability”). The Participant will indemnify and
keep indemnified the Company and his/her employing company, if different, from
and against any liability for or obligation to pay any Tax Liability arising in
consequence of any Award.

 

10.

Miscellaneous

(a) Except as set out below, the provisions of Article 10 of the Plan shall
apply to this Sub-Plan as if references to the Plan are references to the
Sub-Plan.

(b) The following language set out below is in addition to the terms of Article
10:

“Neither the Sub-Plan nor any Award made under the Sub-Plan shall give the
Participant any rights to compensation or damages including for any loss or
potential loss that the Participant may suffer by reason of being unable to
exercise any Option or forfeiting any Award or Shares as a result of the
termination of the Sub-Plan, the lapsing or termination of an Award or the
Participant’s Termination of Service including where any Termination of Service
is subsequently held to be wrongful or unfair.”

(c) The following language set out below shall replace Section 10.9:

“The Company and all its Subsidiaries may transfer, collect, use, process or
disclose, in electronic or other form, such information to third parties,
including where they are situated outside the European Economic Area in
countries where the level of data protection may not be as high as in the
Participant’s country of residence, in the event that such disclosure is in
their view required for the performance of their obligations under the Plan. The
Company and all Group Companies shall ensure that such collection, use,
processing and transfers are made in accordance with the EU General Data
Protection Regulation and other applicable data protection laws in any other
jurisdiction.”

 

11.

Definitions

(a) Except as set out below, the provisions of Article 11 of the Plan shall
apply to this Sub-Plan as if references to the Plan are references to the
Sub-Plan.

(b) Section 11.11 (“Consultant”) shall not apply to this Sub-Plan.

(c) Section 11.38, (“Service Provider”) shall mean an Employee.

 

3